 

Exhibit 10.18

 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 

THIS AGREEMENT, is effective as of the 24th day of October, 2005 (the “Effective
Date”), by and between Aksys, Ltd., a Delaware corporation with its principal
offices at Two Marriott Drive, Lincolnshire, Illinois 60069 (hereinafter
“Client”), and DEKA PRODUCTS LIMITED PARTNERSHIP, a New Hampshire limited
partnership with its principal offices at 340 Commercial Street, Manchester, New
Hampshire 03101, and its general partner, DEKA RESEARCH AND DEVELOPMENT CORP., a
New Hampshire corporation of the same address (hereinafter “DEKA”).

 

W I T N E S S E T H:

 

WHEREAS, DEKA has expertise in the design, development, and testing of
sophisticated medical devices and currently owns or, as a result of the
Development Program defined herein, may come to develop and own, certain patent
rights, trade secrets, and/or confidential know-how; and

 

WHEREAS, Client wishes to fund and desires that DEKA undertake a Development
Project involving such patent rights, trade secrets, and/or confidential
know-how to attempt to develop a Licensed Product, as defined herein; and

 

WHEREAS, DEKA desires that such Licensed Product, if successfully developed, be
made available to the relevant medical markets for use within the field
specified herein; and

 

WHEREAS, Client wishes to have developed and bring to the relevant medical
markets such Licensed Product and to obtain a license to such patent rights,
trade secrets, and/or confidential know-how for such Licensed Product on the
terms stated herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

SECTION 1 - DEFINITIONS

 

Where capitalized and used in this Agreement, the following terms shall have the
ascribed meanings:

 

1.1           The term “Affiliate” shall mean any company or other legal entity,
other than Client, in whatever country organized, controlling, controlled by, or
under common control with Client.  The term “control” means the possession,
direct or indirect, of the power

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

(whether or not exercised) to direct or cause the direction of the management
and policies of an entity, whether through the ownership of voting securities,
by contract, or otherwise, and the term “entity” includes an individual,
corporation or other entity.

 

1.2           The term “Confidential Information” shall mean all data, samples,
materials, and other information, and all copies thereof, made or disclosed for
or in contemplation of the Development Program by a party, its employees, or its
contractors (the “Disclosing Party”) to the other party, its employees or
contractors (the “Receiving Party”) and that: a) if disclosed in written form,
is marked “Confidential” and/or “Proprietary” or b) if disclosed in another
form, is orally declared to be confidential and/or is the type of information
that a reasonable person would assume to be confidential.

 

1.3           The term “Development Program” has the meaning set forth in
Section 2.1 herein.

 

1.4           The term “Hemodialysis Field” has the meaning set forth in
Attachment A.

 

1.5           The term “ Hemodialysis Licensed Patents” shall mean:  1) the
patent and patent applications set forth on the list attached to and
incorporated into this Agreement as Attachment B; 2) all patents and patent
applications owned or licensable by DEKA relating to the Hemodialysis Field
filed after November 22, 2004; and 3) all divisionals, continuations,
continuations-in-part, reexaminations, reissues, and foreign counter-parts of
any of the forgoing.

 

1.6           The term “License” shall mean the license granted by DEKA to
Client under Section 8 herein.

 

1.7           The term “Licensed Patents” shall mean the Hemodialysis Licensed
Patents and the Solution Preparation Licensed Patents.

 

1.8           The term “Licensed Product” shall mean any product, process, or
other subject matter for which the manufacture, use, sale, lease, or import of
such product, process, service, or other subject matter would, but for the
license granted herein, infringe directly or indirectly, any Valid Claim.

 

1.9           The term “Licensed Subject Matter” shall mean the Licensed Patents
and Technical Information.

 

1.10         The term “National Introduction” shall mean the date that a
Licensed Product is first made generally available for use by or sale to
customers in commercially reasonable quantities in the United States.

 

1.11         The term “Net Sales” shall mean the gross revenue received by
Client or an Affiliate or a Sublicensee from the sale, lease, performance or use
of any Licensed Product

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

by, to, or for any entity (other than an Affiliate) less the following amounts
to the extent separately stated on an invoice and actually paid or allowed in
the ordinary course of business:

 

i.              discounts, including cash (trade or quantity) discounts or
rebates, actually allowed or granted from the billed amount; and

 

ii.                                       freight, postage, and duty charges
paid for delivery; and

 

iii.                                    credits due to returned or rejected
goods;

 

iv.                                   amounts written off as bad debt.

 

1.12         The term “Solution Preparation Field” has the meaning set forth in
Attachment C.

 

1.13         The term “Securities” shall mean the Warrant and any shares of
common stock issuable upon the exercise of the Warrant.

 

1.14         The term “Solution Preparation Licensed Patents” shall mean all
patents and patent applications relating to the Solution Preparation Field that
result from the performance of the Development Program, along with all
divisionals, continuations, continuations-in-part, reexaminations, reissues, and
foreign counter-parts of any of the foregoing.  The Solution Preparation
Licensed Patents do not include any patents or patent applications filed on or
before November 22, 2004.

 

1.15         The term “Sublicensee” shall mean any non-Affiliate third party to
whom Client grants a sublicense of Client’s rights hereunder.

 

1.16         The term “Technical Information” shall mean any information and
materials owned by DEKA that relate to or are useful in connection with subject
matter within the Hemodialysis Field or the Solution Preparation Field other
than the Licensed Patents and are useful for the development of the Licensed
Products.

 

1.17         The term “Valid Claim” shall mean a claim of any issued and
unexpired patent included with the Licensed Patents that has not been held
invalid in a final decision of a court of competent jurisdiction from which no
appeal may be taken and that has not been disclaimed or admitted to be invalid
or unenforceable through reissue or otherwise.

 

SECTION 2 - RESEARCH AND DEVELOPMENT

 

2.1           Subject to the terms of this Agreement and for so long as Client
reimburses DEKA’s development costs in the manner set forth in Section 3 herein,
DEKA shall use its

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

commercially reasonable efforts to attempt to develop a manufacture-ready
prototype of  Licensed Product pursuant to the “Pluto” Hemodialysis System
Project Plan (DEKA Document L DKPL-01-100), as may be revised from time to
time.  For purposes of this Agreement, the term “Development Program” shall mean
all such efforts relating to the development of Licensed Products, including
DEKA’s development efforts on the Client’s behalf prior to the Effective Date of
this Agreement.  This Agreement is not a performance contract.  DEKA makes no
warranties or representations regarding DEKA’s ability to:  develop a marketable
Licensed Product; obtain any additional patent or governmental approval; or
achieve any particular objective or result.

 

2.2           Client shall be responsible for and shall use its commercially
reasonable efforts to obtain, in a timely manner, all regulatory approvals
necessary for the marketing of Licensed Products in the Hemodialysis and/or
Solution Preparation Fields.  This includes preparation of all applications to
the United States Food and Drug Administration (“FDA”), whether by application
for pre-market approval or 510K notification or otherwise.  DEKA shall assist
Client in obtaining such approval and Client shall reimburse DEKA for such
assistance in accordance with the formula set forth in Section 3 herein.

 

SECTION 3 - FUNDING OF RESEARCH AND DEVELOPMENT

 

3.1           Client shall reimburse DEKA on a cost plus system for the
Development Program pursusant to the terms set forth in Attachment D.

 

SECTION 4 – GRANT OF WARRANTS

 

4.1           Client agrees to issue to DEKA a common stock purchase warrant
pursuant to the terms set forth in Attachment E.

 

4.2           DEKA is purchasing the Securities for its own account and not with
a view to the distribution thereof.   DEKA is an “accredited investor” within
the meaning of Rule 501 of Regulation D.  DEKA understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that Client is relying upon the truth and accuracy of, and DEKA’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of DEKA set forth herein in order to determine the availability
of such exemptions and the eligibility of DEKA to acquire the Securities.  DEKA
and its advisors, if any, have been furnished with all materials relating to the
business, finances and operations of Client, that have been requested by DEKA or
its advisors, if any.  DEKA and its advisors, if any, have been afforded the
opportunity to ask questions of Client.  DEKA acknowledges and understands that
its investment in the Securities involves a significant degree of risk,
including the risks reflected in documents filed by Client with the United
States Securities and Exchange Commission.

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

SECTION 5 - COMMERCIALIZATION

 

5.1           Client shall use commercially reasonable efforts to achieve
National Introduction of a Licensed Product as soon as practicable, and in any
event by not later than twelve (12) months after both:  (i) DEKA has delivered
to Client an initial manufacture-ready prototype of a Licensed Product, and
(ii) Client has obtained all regulatory approvals necessary to market and sell
such Licensed Product in the United States.  Without limiting the full scope of
Client’s obligation to use commercially reasonable efforts, it shall be
considered a material breach of Client’s obligation to use commercially
reasonable efforts, pursuant to this Section 5.1, if Client discontinues,
suspends, or substantially reduces efforts toward commercialization of Licensed
Products for any three (3) consecutive months prior to National Introduction.

 

5.2           After National Introduction, Client shall use commercially
reasonable efforts to continue to commercialize Licensed Products in the United
States and in commercially reasonable markets outside of the United States.

 

SECTION 6 - PROPRIETARY INFORMATION

 

6.1           All Confidential Information of a Disclosing Party disclosed to a
Receiving Party shall be treated by the Receiving Party as confidential
throughout the term of this Agreement and for so long thereafter as the
information remains confidential as defined below.  The Receiving Party shall:
treat and safeguard such Confidential Information in the same manner as its own
proprietary information of a similar type; limit access to only those employees
and contractors who need to know for purposes of this Agreement; require all
such employees and contractors to agree, in writing, with the receiving party to
keep such information confidential; and not use such Confidential Information
except as necessary to develop, manufacture, market, service, sell, and lease
Licensed Products.  The above-mentioned obligation of confidentiality shall not
apply to information that:

 

i.              at the time of the disclosure was known to the Receiving Party
and was not previously subject to any obligation of confidentiality; or

 

ii.             was generally available to the public or was otherwise part of
the public domain at the time of its disclosure; or

 

iii.            becomes generally available to the public or otherwise part of
the public domain after its disclosure other than through an act of omission or
commission of the Receiving Party in breach of this Agreement; or

 

iv.            becomes known to the receiving party by disclosure of a third
party under no obligation of confidentiality to the Disclosing Party, or

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

v.             is hereafter independently developed by personnel of the
Receiving Party that are not and have not been exposed to the Confidential
Information of the Disclosing Party, provided that the burden of proving such
independent development shall be on the Receiving Party.

 

6.2           The Receiving Party shall not be liable to the Disclosing Party
for disclosure of any Confidential Information received hereunder if such
disclosure is made pursuant to a governmental or judicial mandate, provided that
the Receiving party shall have given the Disclosing Party prompt notice of such
mandate prior to the submission of such Confidential Information, and further
provided that the Receiving Party shall have taken no efforts to prevent or
interfere with any lawful efforts the Disclosing Party might take to intervene
in such proceedings or otherwise prevent such disclosure.

 

6.3           DEKA shall have the right to utilize and disclose Licensed Subject
Matter to develop, use, and sell (by licensing others and otherwise) products,
unless such product would violate any exclusive right granted pursuant to
Section 8 herein; provided, however, that DEKA protects, through appropriate
confidentiality agreements with third parties, all Technical Information so as
to preserve the confidentiality thereof.

 

6.4           DEKA may disclose to other licensees the scope of the License
granted to Client hereunder.

 

SECTION 7- OWNERSHIP OF LICENSED SUBJECT MATTER

 

7.1           Subject to the License, DEKA shall own title to any and all
intellectual property rights created as a result of, or in conjunction with, the
Development Program, except that Client shall own title to any and all
intellectual property created and developed solely by the Client independent of
any assistance from DEKA as a result of the Client’s own development efforts.

 

7.2           DEKA represents and warrants that it and its employees have
entered into agreements wherein its employees agreed to assign their rights in
and to all inventions, as well as all patents and patent applications directed
to such inventions, resulting from their employment with DEKA to DEKA.  DEKA
will use its best efforts to enforce the same to ensure that DEKA has perfected
its title to the Licensed Subject Matter.  Furthermore, DEKA represents and
warrants that it has caused or will cause all additional DEKA employees, or
personnel performing work pursuant to the Development Program, to execute
similar agreements with respect to the rights in and to all inventions, as well
as all patents and patent applications directed to such inventions, resulting
from their association with DEKA and will use commercially reasonable efforts to
enforce such agreements to ensure that DEKA has perfected its title to the
Licensed Subject Matter.

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

7.3           Client represents and warrants that it and its employees have
entered into agreements wherein its employees agreed to assign their rights in
and to all inventions, as well as all patents and patent applications directed
to such inventions, resulting from their employment with Client to Client. 
Client will use its best efforts to enforce the same to ensure that DEKA has
perfected its title to the Licensed Subject Matter.  Furthermore, Client
represents and warrants that it has caused or will cause all additional
employees of Client, or personnel performing work pursuant to the Development
Program on Client’s behalf, to execute similar agreements with respect to the
rights in and to all inventions, as well as all patents and patent applications
directed to such inventions, resulting from their association with Client and
will use commercially reasonable efforts to enforce such agreements to ensure
that DEKA has perfected its title to the Licensed Subject Matter.

 

7.4           During the term of this Agreement, DEKA shall, in a commercially
reasonable time period, disclose to Client any Hemodialysis Patents and/or
Technical Information owned by DEKA that it believes to be reasonably related to
the Hemodialysis Field and that is created, developed, invented, acquired, or
made by or for DEKA, or rights to which are acquired by DEKA, during the term of
this Agreement.

 

SECTION 8 - LICENSE

 

8.1           DEKA hereby grants to Client the worldwide, exclusive right to
practice the Hemodialysis Licensed Patents to make, have made, use, offer for
sale, sell, and import Licensed Products within the Hemodialysis Field and to
sublicense others to do so.  DEKA further hereby grants to Client the right to
utilize Technical Information for Licensed Products within the Hemodialysis
Field and to sublicense others to do so.  All rights granted to Client herein
may be exercised by Affiliates.

 

8.2           DEKA hereby grants to Client the worldwide right to practice the
Solution Preparation Licensed Patents to make, have made, use, offer for sale,
sell and import Licensed Products within the Solution Preparation Field and to
sublicense others to so.  DEKA further hereby grants to Client the right to
utilize Technical Information for Licensed Products within the Solution
Preparation Field and to sublicense others to do so.  All rights granted to
Client herein may be exercised by Affiliates.

 

8.3           DEKA reserves the right to utilize (by licensing others and
otherwise) the Licensed Patents, except as specifically granted in Section 8.1
and 8.2 above, and the right to utilize (by licensing others and otherwise)
Technical Information.

 

8.4           Any sublicense granted by Client must be consistent herewith and
expressly subject to the terms hereof and Client shall remain responsible for
performance of Client’s obligations hereunder.

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

SECTION 9 – LICENSE PAYMENTS

 

9.1           In consideration for the rights and licenses granted by DEKA to
Client, Client shall pay DEKA a quarterly royalty pursusant to the terms set
forth in Attachment F and in this Section 9.

 

9.2           Client shall keep accurate books and records of sales of Licensed
Products and of all payments due DEKA hereunder.  Client shall, on or before
each February 15, May 15, August 15, and November 15 of each year during the
term of Client’s obligation to pay royalties per Section 9.1, above, deliver to
DEKA written reports of Net Sales during the preceding calendar quarter (ending
December 31, March 31, June 30, and September 30). Such reports shall include
the Net Sales made during the calendar quarter, the number of patients utilizing
Licensed Products upon which Net Sales are due as of the last day of the
quarter, and a calculation of the of royalties due; and shall be accompanied by
payment of the monies due.

 

9.3           DEKA shall have the right, one per year and at DEKA’s expense
(except as provided below), to nominate an independent accountant reasonably
acceptable to Client who shall sign a confidentiality agreement with Client and
who shall have access to Client and its Affiliates’ and Sublicensees’ records
upon reasonable notice and during reasonable business hours for the purpose of
verifying the royalties payable under this Agreement for the three (3) preceding
years, and the accountant shall disclose to DEKA only information relating to
the accuracy of the royalty reports and the royalty payments made in accordance
with this Agreement.  If the independent accountant concludes that additional
royalties are owed for any period, then: Client shall pay to DEKA the additional
royalties and interest thereon from the date payment should have been made at
the rate of “Prime Rate” reported in The Wall Street Journal on the date of the
accountant’s report plus two percent (2%) per annum, payment to be made within
thirty (30) days of DEKA’s delivery of the accountant’s report to Client; and,
if the unpaid royalties are five percent (5%) or more of the total amount
actually due for the relevant period, Client shall reimburse DEKA for the
accountant’s reasonable charges for services rendered in connection with such
inspection.  Any overpayments made by Client to DEKA revealed by DEKA’s audit
shall be credited against future royalty payments.

 

9.4           All royalty payments under this Agreement shall be made in United
States Dollars.  Net Sales received by Client, its Affiliates, or Sublicensees
in other than United States Dollars shall first be converted to United States
Dollars and posted to Client’s general ledge as per its normal business
practices and in accordance with GAAP.  Royalty payments to DEKA shall be based
upon the amounts so posted.

 

9.5           Any sum required under United States tax laws to be withheld by
Client, its Affiliates, or Sublicensees from payments shall be promptly paid by
Client to the appropriate tax authorities and Client shall provide DEKA with
official tax certificates documenting remittance of the taxes to the relevant
authorities.

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

SECTION 10 - PATENT FILINGS

 

10.1         DEKA shall promptly disclose to Client all inventions that are or
are reasonably likely to be the subject of Licensed Patents.  DEKA may elect to
file and prosecute patent applications directed to any such inventions.  Such
applications shall be filed and prosecuted utilizing patent counsel selected by
DEKA, except as set forth in Section 10.2 below.  DEKA shall pay for patent
counsel and other expenses, including maintenance fees, incurred in connection
with its filing for, prosecuting, and/or maintaining patent protection in the
United States, except as provided below.

 

10.2  Should DEKA elect not to file and/or prosecute such patent application or
applications, DEKA shall promptly advise Client and Client may elect to file
and/or prosecute such patent application or applications in DEKA’s name at
Client’s expense utilizing patent counsel selected by DEKA.

 

10.3         Client shall notify DEKA when Client desires DEKA to file for
patent protection in any country other than the United States.  Client shall pay
for patent counsel and other expenses, including maintenance fees, incurred in
connection with filing for, prosecuting, and/or maintaining patent protection
outside the United States using patent counsel selected by Client, except that
DEKA shall have the right to approve patent counsel selected by Client, which
approval shall be timely and not be unreasonably withheld.

 

10.4         Client shall promptly disclose to DEKA any intellectual property
rights related to the subject matter of the Development Program to which Client
claims title pursuant to Section 7.1 above.  Client may elect to file and
prosecute patent applications directed to any intellectual property to which
Client has title pursuant to Section 7.1 above.

 

10.5         With respect to all patent applications referred to above, and to
the extent the parties are able to do so, the parties shall provide each other
with reasonable opportunity to advise the other and shall cooperate with each
other in the prosecution of all patent applications.

 

SECTION 11 – INFRINGEMENT

 

11.1         Each party shall promptly notify the other in writing if the party
becomes aware of any actually or reasonably suspected infringement or
misappropriation by a third party of any Licensed Subject Matter within the
Hemodialysis and/or Solution Preparation Fields, including with such written
notice any evidence available to it of such infringement or misappropriation by
such third party.  As between the parties to this Agreement, DEKA has the
initial right to control an action to enforce the Licensed Subject Matter
against a third party infringer or to defend against a declaratory judgment
action with respect thereto

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

(for purposes of this Section 11, the term “Enforcement Action” shall mean each
of such actions).   DEKA shall bear the expense of any Enforcement Action
brought by it and shall retain all damages or other monies awarded or received
in settlement of such Enforcement Action.  DEKA shall not settle any such
Enforcement Action without Client’s consent, which shall be timely and not be
unreasonably withheld, if such Enforcement Action may reasonably impact Client’s
business.  Client will cooperate with DEKA in any such Enforcement Action and
shall have the right to consult with DEKA and be represented by its own counsel
at its own expense.

 

11.2         If, after the expiration of sixty (60) days from the date of notice
by Client pursuant to Section 11.1, DEKA has not overcome the prima facia case
of infringement or misappropriation, obtained a discontinuance of the
infringement or misappropriation, or initiated an Enforcement Action, then
Client shall have the right, but not the obligation, to bring an Enforcement
Action against such third party and join DEKA as a party plaintiff, provided
that Client shall bear all expenses of such Enforcement Action.  DEKA shall
reasonably cooperate with Client in such Enforcement Action, including, without
limitation, by providing Client with reasonable access to materials and
witnesses.  DEKA shall have the right to consult with Client and to participate
in and be represented by independent counsel in such Enforcement Action, at
DEKA’s own expense except as provided below.  Client shall not settle any such
litigation unless DEKA gives prior, written consent, which consent shall be
timely and not be unreasonably withheld.  Any damages or other monies awarded or
received in settlement of an Enforcement Action brought by Client shall be first
applied to reimburse Client’s reasonable unreimbursed expenses, then applied to
DEKA’s reasonable unreimbursed expenses.  Any remainder relating to infringement
or misappropriation within the “Hemodialysis and/or Solution Preparation Fields”
shall then be paid to Client, except, to the extent a portion of the amount
recovered is intended to compensate Client for the lost sales of Licensed
Products, then Client shall pay to DEKA an amount equivalent to the amount of
royalties that Client would have paid to DEKA had Client made such sales.  Any
remainder relating to infringement or misappropriation outside of the
“Hemodialysis and/or Solution Preparation Fields” shall be paid to DEKA.

 

11.3         In the event Client is charged with infringement, based on the sale
of Licensed Products, by a third party, Client shall immediately notify DEKA in
writing and DEKA shall have the first right (but not the duty) to defend such
claim with counsel acceptable to Client.  If DEKA does not notify Client that
DEKA will defend such claim within thirty (30) days, then Client shall have the
right to defend against such charge of infringement.

 

SECTION 12 - TERMINATION

 

12.1         Upon any material breach of, or default under, this Agreement by a
party, the other party may terminate this Agreement: upon ninety (90) days’
written notice to the defaulting party in the event of a breach or default other
than non-payment; or upon ten

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

(10) days’ written notice to the defaulting party in the event of failure to
make any payment when due.  Said notice shall become automatically effective at
the end of such period unless, during such period, the defaulting party shall
cure such breach or default.

 

12.2         Client shall have the right to terminate this Agreement on ninety
(90) days advance notice.  During such ninety (90) day period, Client shall
continue to reimburse DEKA per Section 3 and Attachment E, but monthly
reimbursement to DEKA shall not exceed the average reimbursement rate of the
prior three (3) months.  Upon such termination, the License shall terminate.

 

12.3         The provisions hereof relating to indemnification, ownership of
Licensed Subject Matter, and protection of Confidential Information shall
survive termination.

 

12.4         If Client defaults or breaches and fails to cure per Section 12.1: 
the License shall terminate; and DEKA may pursue all available remedies, at law
or in equity.

 

12.5         If Client terminates for any reason other than DEKA’s default or
breach and failure to cure per Section 12.1, the License shall terminate.

 

SECTION 13 - NOTICE

 

13.1         Any notices given under this Agreement shall be in writing and
shall be deemed delivered when sent by first class mail, postage prepaid,
addressed to a party at the address set forth above.  Each party may change its
notice address by written notice to the other.

 

SECTION 14 - GENERAL

 

14.1         Use of Name.  No party to this Agreement shall employ or use the
name of the other party in any promotional materials or advertising without the
prior written permission of such other party.

 

14.2         Indemnity and Insurance.

 

14.2.1 Client shall indemnify, defend and hold harmless DEKA, and each of DEKA’s
partners, shareholders, directors, officers, and employees, from and against any
and all demands, claims, actions, suits, proceedings, liabilities, obligations,
damages, losses, costs and expenses (including reasonable attorneys’ fees and
disbursements) arising out of the following: (i) any claim of a third party
including, without limitation, a patient upon whom the Licensed Product is used,
a purchaser or other user of a Licensed Product, and any other person alleging
damages caused by the Licensed Product or any component thereof alleging product
liability, negligence, or any other cause of action of any nature seeking to
impose liability for product design or manufacture; or (ii) any violation of any

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

governmental regulation by the sale or use of a Licensed Product.

 

14.2.2 In the event of any claim under Section 14.2.1, DEKA shall promptly
notify Client of such claim, provided that failure to provide such notice shall
not release Client from any of its indemnification obligations hereunder unless
Client is materially prejudiced by the delay in notification.  Client will
undertake the defense of any such claim by counsel of Client’s choosing and
shall have control of the defense of, and have the right to compromise, any such
claim.  DEKA will provide Client with all information reasonably requested by
Client, and will cooperate with Client in defending such claim.  DEKA’s actual
costs in connection therewith will be reimbursed by Client.  DEKA, at its sole
option and expense, may participate in such defense through separate counsel of
its own choosing.

 

14.2.3 In the event Client, within a reasonable time after notice of any such
claim, fails to undertake the defense of such claim, DEKA (upon further notice
to Client) shall have the right to undertake the defense, compromise or
settlement of such claim, subject to Client’s right (and continuing obligation)
to assume the defense of such claim, and subject to DEKA’s right to obtain full
reimbursement from Client.

 

14.2.4  During the term of this Agreement, Client shall, and shall cause any
Affiliates or Sublicensees utilizing any rights granted under this License
Agreement to, procure and maintain insurance at its own cost and expense for any
claim of personal injury, property damage, or other cause of action arising from
any Licensed Product, or component of any product, or the use thereof, with
limits of not less than $5 million per occurrence of loss or damage.  Such
policies of insurance shall name DEKA and/or its designees as an additional
insured and shall provide that such policies shall not be cancelled on not less
than twenty (20) days prior written notice to DEKA.

 

14.2.5 The provisions of Section 14.3 hereof regarding arbitration shall not
apply to disputes with third parties arising out of this Section 14.2, but shall
apply in determining the respective obligations of Client and DEKA to each other
under this Section 14.2.

 

14.3         Arbitration.

 

14.3.1 Any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, except as specifically provided in Section 14.3.3, shall be
settled by a final and binding arbitration with a single arbitrator in
accordance with Commercial Arbitration Rules of the American Arbitration
Association.  The judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof without right of appeal and
both parties hereby consent to the entry of such judgment.  Unless otherwise
agreed, arbitration shall be conducted in Boston, Massachusetts.  Damages,
compensation, costs and expenses (including reasonable attorneys’ fees) shall be
allocated as part of the award of the arbitrator.  The award of the arbitrator
shall not be judicially appealable.  Any fixed sum damage amount found by the
arbitrator shall be a liability of the party against which

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

the finding is made, and shall be paid in full within thirty (30) days of the
date of the award.  The responsible party shall pay interest at the variable
rate of Prime Rate as reported in The Wall Street Journal on the date of the
award plus two percent (2%) per annum, plus all costs of collection, including
reasonable attorneys’ fees, in the event of non-payment within such period.

 

14.3.2 Except as provided in Section 14.3.3, neither party shall institute any
legal or equitable action against the other in any case with respect to a
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, except to compel arbitration pursuant hereto or to confirm the
arbitrator’s award.

 

14.3.3 The parties may commence an equitable action upon the material breach or
threatened material breach of any obligation of confidentiality under Section 7
hereof.

 

14.4         Except as provided in Section 14.2, in no event shall either DEKA
or Client be liable for special, indirect, incidental or consequential damages,
whether based on contract, tort or any other legal theory.

 

14.5         DEKA, for all purposes related to this Agreement, shall be deemed
an independent contractor of Client, and nothing in this Agreement shall be
deemed to create a relationship of employment or agency, or to constitute DEKA
and Client as partners or joint venturers.

 

14.6         Each party hereto acknowledges and agrees:

 

i.              that no representation or promise not expressly contained in
this Agreement has been made by the other party hereto or by any of its agents,
employees, representatives or attorneys concerning the subject matter of this
Agreement;

 

ii.             that this Agreement is not being entered into on the basis of or
in reliance on any promise or representation, express or implied, covering the
subject matter hereof other than those which are set forth expressly in this
Agreement; and

 

iii.            that each party has had the opportunity to be represented by
counsel of its own choice in this matter, including during the negotiations
which preceded the execution of this Agreement.

 

14.7                           DEKA represents and warrants that:

 

14.7.1      DEKA Products Limited Partnership is a limited partnership duly
organized, validly existing, and in good standing under the laws of New
Hampshire;

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

14.7.2      DEKA Research And Development Corp. is a corporation duly organized,
validly existing, and in good standing under the laws of New Hampshire;

 

14.7.3      DEKA, to the best of its knowledge, has the full right and power to
enter into, and perform its obligations under, this Agreement, and that there
are no outstanding agreements, assignments or encumbrances in existence
inconsistent with the provisions of this Agreement.

 

14.7.4      DEKA, to the best of its knowledge, is the legal owner of the
Licensed Subject Matter.

 

14.8                           Client represents and warrants that:

 

14.8.1      Client is a corporation duly organized, validly existing, and in
good standing under the laws of Delaware;

 

14.8.2      Client, to the best of its knowledge, has the full right and power
to enter into, and perform its obligations under, this Agreement, and that there
are no outstanding agreements, assignments or encumbrances in existence
inconsistent with the provisions of this Agreement.

 

14.9         No party shall be liable for any failure to perform as required by
this Agreement to the extent such failure to perform is caused by any reason
beyond the party’s control, or by reason of any of the following: labor
disturbances or disputes, accidents, failure of any required governmental
approval, civil disorders, acts of aggression, acts of God, failure of
utilities, mechanical breakdowns, material shortages, disease, or similar
occurrences.  This section shall not apply to any obligation to make any payment
to the other party.

 

14.10   Neither this Agreement nor any rights hereunder may be assigned or
otherwise transferred by DEKA, in whole or in part, whether voluntary or by
operation of law, including by way of sale of assets, merger or consolidation,
without the prior written consent of Client, which consent shall not be
unreasonably withheld. Client shall not assign this Agreement without the prior
written consent of DEKA, except that Client may assign this Agreement and its
rights hereunder to an Affiliate or to a purchaser of all or substantially all
of the assets of the business unit or units to which this Agreement relates
regardless of the form of the transaction. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective successors and assigns.

 

14.11   If any part of this Agreement is held (by final judicial decree) void,
invalid or unenforceable, such ruling shall not affect the validity or
enforceability of the remainder of this Agreement, but such part shall be deemed
modified to the extent necessary, in the

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

opinion of the judicial authority, to render such term or condition enforceable,
and the rights and obligations of the parties shall be construed and enforced
accordingly, preserving to the fullest permissible extent the intent and
agreements of the parties as set forth in this Agreement.

 

14.12   This Agreement contains the entire Agreement between the parties.  No
amendments or modifications to this Agreement shall be effective unless made in
writing and signed by an authorized representative of each party.  Further, the
parties agree that the Recitals and the Attachments attached hereto are
specifically incorporated into the Agreement by reference herein.

 

14.13   This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law
provision or rule that would cause the application of the laws of any other
jurisdiction.

 

14.14   No party, except as required by law, shall originate any publicity, news
release or public announcement, written or oral, whether to the public or press,
stockholders or otherwise, relating to this Agreement, including its existence,
the subject matter to which it relates, or any of its terms, to any amendment
hereto or performance hereunder, without the express written permission of the
other party, which permission will not be unreasonably withheld.   The parties
expressly agree that Client may disclose the existence of this Agreement, the
subject matter to which it relates, its terms, amendments or either party’s
performance hereunder, in each case to the extent such disclosure is required by
the Securities Exchange Act of 1934 or any other law (“Required Disclosure”),
which may include, without limitation, Client’s filing of this Agreement, or
some portion thereof, with the Securities and Exchange Commission pursuant to a
Current Report on Form 8-K or other Exchange Act report.  Client shall meet and
confer with DEKA in good faith prior to making any Required Disclosure to ensure
that, to the extent reasonably possible, Confidential Information, including any
confidential business information, is not disclosed.

 

14.15       The License shall be deemed a license of “intellectual property” for
purposes of the United States Code, Title 11, Section 365(n). In the event of a
party’s bankruptcy and a subsequent rejection or disclaimer of this Agreement by
a bankruptcy trustee or by that party as a debtor-in-possession, whether under
the law of the United States or elsewhere, or in the event of a similar action
under applicable law, the other party may elect to retain its license rights,
subject to and in accordance with the provisions of the United States Code,
Title 11, Section 365(n) or other applicable law.

 

14.16   This Agreement is subject to any law, regulation, order or other
restriction on the export or re-export of technology licensed under this
Agreement as may be imposed from time to time by the governments of the United
States, or any other country, or any agency thereof.  Neither party shall
knowingly export

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

or re-export or cause to be exported or re-exported, directly or indirectly, any
technology licensed under this Agreement from the other party to any country for
which the United States or any other government, or any agency thereof, requires
an export license or other government approval at the time of such export
without first obtaining any required license or approval.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers or representatives.

 

 

 

DEKA PRODUCTS LIMITED PARTNERSHIP

 

 

By DEKA Research & Development

 

 

Corporation, its sole general partner

 

 

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

Dean Kamen, President

 

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

 

 

DEKA RESEARCH & DEVELOPMENT CORP.

 

 

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

Dean Kamen, President

 

 

 

 

 

 

 

 

 

AKSYS, LTD.

 

 

 

Date:

 

 

 

By:

 

 

 

 

William C. Dow

 

 

 

President and Chief Executive Officer

 

Attachments:

 

Attachment A – Definition of Hemodialysis Field

Attachment B – Hemodialysis Licensed Patents (as of September 21, 2005)

Attachment C – Definition of Solution Preparation Field

Attachment D – Funding of Research and Development

Attachment E – Warrant Schedule and Terms

Attachment F – License Payments

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 


ATTACHMENT A


 

[***]

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 

ATTACHMENT B

 

[***]

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 


ATTACHMENT C


 

[***]

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 


ATTACHMENT D


 

[***]

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 

ATTACHMENT E

 

E.1                                Client agrees to issue to DEKA a common stock
purchase warrant (the “Warrant”) for the purchase of 350,000 shares of common
stock of Client. The exercise price of the Warrant shall be the average of the
high and the low price of trading of Client common stock on the NASDAQ National
Market System (or such other exchange ortrading platform as may then be the
principal medium for trading in shares common stock of Client) on the date of
execution of this Agreement. Provided that this Agreement has not been
terminated, the warrant shall have a term often years and a vesting schedule
that provides as follows:

 

a.                                       Vesting related to concept
freeze:  100,000 warrant shares shall vest upon achieving concept freeze,
pursuant to DEKA’s Standard Operating Procedures, for a Licensed Product under
the Development Program described in Section 2.1 (the “Pluto Product”), except
that:

 

•                  If the concept freeze is not achieved by [***] of the 100,000
shares shall not vest;

 

•                  If the concept freeze is still not achieved by [***] of the
100,000 shares shall not vest.

 

b.                                      Vesting Related to completion of
Prototype:  100,000 shares shall vest upon completion of a representative
form-factor working prototype of the Pluto Product, except that:

 

•                  If the prototype is not delivered by [***] of the 100,000
shares shall not vest;

 

•                  If the prototype is still not delivered by [***] of the
100,000 shares shall not vest.

 

c.                                       Vesting Related to Turnover to
Manufacturing:  100,000 warrant shares shall vest upon transfer of
responsibility for manufacture of the Pluto Product to a manufacturing facility
(potentially including DEKA’s internal manufacturing assets), except that:

 

•                  If the turnover to manufacturing does not occur by [***] of
the 100,000 shares shall not vest;

 

•                  If the turnover to manufacturing does not occur by [***]  of
the 100,000 shares shall not vest.

 

d.                                      Vesting Related to Commercial
Shipment:  50,000 warrant shares shall vest upon the first commercial shipment
of the Pluto Product, except that:

 

•                  If the first commercial shipment has not occurred by [***] of
the 50,000 shares shall not vest;

 

•                  If the first commercial shipment still has not occurred by
[***] of the 50,000 shares shall not vest.

 

Omitted portions are indicated by [***]. 

 

Confidential information redacted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 

ATTACHMENT F


 

[***]

 

Omitted portions are indicated by [***].

 

Confidential information redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------